BELSOME, J.,
Concurring with Reasons.
I t Given the exclusion in the Children’s Code regarding a time limitation for the filing of a delinquency petition when a child is not continued in custody, I concur with the majority. However, permitting such a delay in cases where a child is not continued in custody could on occasion subject a juvenile offender to be tried at the age of majority creating an inequality of the timeliness of prosecutions between a *577child not continued in custody and a child continued in custody. That circumstance has not arisen in this instant case; therefore, I concur.